ALLOWANCE
Claims 53-68 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 53, 61, and 68, the prior art of record broadly discloses interfaces with a favorites tray where different applications can be positioned therein (a common feature in mobile devices and taskbar user interfaces). Furthermore, the prior art discloses adding multiple contents from an individual application to a separate favorites area.
However, the prior art of record does not explicitly teach the claimed nature of the various content of the various interfaces of the various applications. The claim language goes into detail about how different content is associated with different applications and those individual instances can be saved to a favorites interface in response to different user operations. Moreover, Examiner agrees with Applicant that in the prior art “[t]he favorites function would still be constrained within each application.” See Remarks 12. The claimed favorites object is interactable across the various applications, allowing for that particular content from that particular application to be added to the separate favorites application. The structure of this favorites application and the various application contents that can be interacted with and added therein, claimed in the specific order as recited, define patentability over the prior art of record.
Additionally, Examiner notes Applicant’s amendments to the specification and remarks about the objections. See Remarks 9. Examiner agrees and the objection to the drawings and specification have been withdrawn. Furthermore, Applicant’s recent amendments alleviate the concerns with regards to the rejection under 35 U.S.C. §112, as Applicant has recited the structure and process for adding the plurality of different applications and their content to a favorites list without the use of the previously indefinite “favorites entrance.”
It is for at least these reasons that the claim language, in the specific combination as recited, define patentability over the prior art of record.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2142